


SECOND AMENDMENT TO
ALON USA ENERGY, INC.
RESTRICTED STOCK AWARD AGREEMENT
WHEREAS, Shai Even (the “Participant”) is an employee of Alon USA Energy, Inc.,
a Delaware corporation (the “Company”) or one of its Subsidiaries, and a
Participant within the meaning of the Alon USA Energy, Inc. Amended and Restated
2005 Incentive Compensation Plan (the “Plan”);
WHEREAS, a grant of restricted shares evidenced by that certain Restricted Stock
Award Agreement by and between the Company and Participant, dated May 10, 2011
(as previously amended, the “Agreement”);
WHEREAS, an amendment to the Agreement, by and between the Company and
Participant, was entered into effective dated May 10, 2011 (the “First
Agreement”);
WHEREAS, a Change of Control (as defined in the Agreement) has occurred and
pursuant to Section 3(b), Participant has the right to resign within the 6-month
period thereafter and cause the immediate vesting of all nonvested Restricted
Shares;
WHEREAS, the Company and Participant hereby agree to further amend the Agreement
as follows:
1.    Terms not defined in this Second Amendment to Restricted Stock Award
Agreement (this “Second Amendment”) have the meanings set forth in the
Agreement.
2.    Section 3(b) of the Agreement is hereby amended and restated in its
entirety as follows:
(b)Full Vesting Upon Certain Events. Notwithstanding the provisions of
Section 3(a), the Participant will acquire a vested interest in, and the
restrictions on voting and the right to receive dividends set forth in
Section 1(b) and the restrictions on transfer set forth in Section 2 will lapse
with respect to, all of the granted but nonvested Restricted Shares in the event
of (i) the involuntary termination (including disability or death) of the
Participant’s employment with the Company and its Subsidiaries for any reason,
including for Cause, or (ii) the voluntary termination of the Participant’s
employment with the Company and its Subsidiaries by the Participant, with or
without Good Reason.
3.    Section 3(c) of the Agreement is hereby deleted in its entirety.
4.    Except as may be specifically modified herein, the terms and conditions of
the Agreement remain in full force and effect, unaffected by the execution and
delivery of this Second Amendment.




--------------------------------------------------------------------------------




The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and the Agreement, as amended by this Second Amendment,
such amendment to become effective this July 23, 2015.
ALON USA ENERGY, INC.






By /s/ Paul Eisman
Name: Paul Eisman
Title: President
ACCEPTED:


/s/ Shai Even
Signature of Participant


IRREVOCABLE STOCK POWER
_______________________________
FOR VALUE RECEIVED, Shai Even (the “Undersigned”, whether one or more) hereby
sells, assigns and irrevocably transfers to Alon USA Energy, Inc. (the
“Company”), ________________ shares of common stock of the Company, represented
by certificate number(s) _____ inclusive, standing in the name of the
Undersigned on the books of said Company.
The Undersigned hereby irrevocably constitutes and appoints
______________________ attorney to transfer the said shares on the books of the
Company, with full power of substitution in the premises.
Power is given to the holder hereof to fill in any and all blanks in this
instrument.
The Undersigned ratifies and confirms all acts that said attorney or any
substitute(s) under this power shall lawfully do by virtue hereof.


IMPORTANT
The signature(s) to this power must correspond with the name(s) as written upon
the face of the certificate(s) in every particular without alteration.


DATED: ____________________


    
Shai Even



2